Citation Nr: 0327966	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-12618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
migraine headaches.   
 
2.  Entitlement to an increase in a 10 percent rating for 
dorsal spine arthritis.   
 
3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 RO rating 
decision which denied an increase in a 30 percent rating for 
service-connected migraine headaches, denied an increase in a 
10 percent rating for service-connected dorsal spine 
arthritis, and denied a TDIU rating.  


REMAND

The Board finds that the case must be remanded to the RO for 
due process reasons and to further assist the veteran in 
developing her claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Effective in July 2003, the attorney who previously 
represented the veteran is no longer authorized to represent 
claimants before the VA.  Thus the veteran should be given 
the opportunity to appoint another representative to assist 
her with her claims.

In the judgment of the Board, updated treatment record 
concerning headaches and a back disability should be 
obtained, and additional thorough examinations on these 
conditions are warranted.  The Board also notes that there 
have been recent changes to the rating criteria concerning 
back disabilities (see 68 Fed.Reg. 51454 (2003)), and the RO 
should consider the new criteria.  

Accordingly, the case is remanded for the following:  

1.  As the attorney who last represented 
the veteran is no longer authorized to 
represent claimants before the VA, the RO 
should contact the veteran and give her an 
opportunity to appoint another 
representative.  

2.  The RO should obtain copies of all VA 
treatment records concerning headaches and 
back problems, dated during and since 
2002.  The RO should ask the veteran if 
there are any non-VA sources of treatment 
for these conditions during this period, 
and the RO should obtain any related 
records which she identifies.

3.  The RO should have the veteran undergo 
another VA examination to assess the 
severity of service-connected migraine 
headaches.  The claims folder should be 
provided to and reviewed by the doctor.  
The doctor should report all signs and 
symptoms for rating the condition, 
including the frequency and duration of 
prostrating migraine attacks.

4.  The RO should have the veteran undergo 
another VA examination to assess the 
severity of her service-connected back 
condition (last described as dorsal spine 
arthritis).  The claims folder should be 
provided to and reviewed by the doctor.  
All signs and symptoms of a back disorder, 
necessary for rating the condition under 
the latest rating criteria, should be 
described in detail.  The doctor should 
note that currently the only back 
condition which is service-connected is 
dorsal spine arthritis, and the doctor 
should offer a medical opinion (based on 
review of historical records) as to 
whether or not other problems of the back 
are etiologically related to service or 
etiologically related to dorsal spine 
arthritis.  

5.  Thereafter, the RO should review the 
claims for an increased rating for 
migraine headaches, an increased rating 
for a back condition last desribed as 
dorsal spine arthritis (this should 
include consideration of new rating 
criteria for back conditions), and 
entitlement to a TDIU rating.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and any newly appointed 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


